El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Una corte de distrito libró auto de certiorari para revisar la orden de una corte municipal dejando sin efecto un embargo, y después de una vista anuló el auto. No hubo con-troversia respecto a la jurisdicción de la corte municipal y la corte de distrito resolvió que no se cometió error de pro-cedimiento alguno. A nuestro juicio, la corte de distrito pro-cedió acertadamente a este respecto.
La moción para anular el embargo se basaba en falta de una fianza suficiente. Tres días antes de la vista, el deman-dante radicó moción para que se aprobara una fianza substi-tuía que se acompañó a la moción. El juez municipal ordenó que se notificara la moción al demandado y que se fijara día para una vista. Ni se hizo notificación ni se fijó día.
*863Una vez celebrada la vista de la moción para anular el embargo, el jaez municipal se reservó su resolución y señaló un día para emitir su fallo. Ambas partes comparecieron por sus abogados en ese día y el juez pospuso su decisión para otra fecha. En esa fecha los abogados de las partes comparecieron de nuevo y el juez nuevamente fijó otro día. En ese día las partes comparecieron otra vez y el juez nue-vamente pospuso su fallo sin indicar cuándo lo daría. Nada hay que demuestre que en cualquiera de esas ocasiones el de-mandante hiciese referencia alguna a su moción sqlicitando que se aprobara una supuesta fianza para sustituir la origi-nalmente prestada, o que pidiera permiso para enmendar' el juramento de la justificación de garantía que el demandado había impugnado mediante una moción para que se anulara el embargo. En otra moción el demandado llamó la atención del juez municipal hacia la sección 14 de la Ley para asegu-rar la efectividad de sentencias, aprobada el Io. de marzo de 1902 (Estatutos Revisados de 1911, sección 5246), que re-quiere una decisión inmediata de cuestiones como las susci-tadas por la moción anterior del demandado, y pidió que esa moción fuese resuelta. El juez municipal entonces anuló el embargo.
Si el demandante interesaba que se resolviese su moción, debió haber procedido de acuerdo con la sección 14, supra, y a tono con la orden dictada por el juez municipal al radi-carse esa moción. Si deseaba una oportunidad para enmen-dar las declaraciones juradas de -que se trata, debió haber solicitado tal oportunidad. El no puede mantener esas cues-tiones ocultas ínterin se resuelve la única cuestión ante la corte y obtener entonces la revocación del fallo porque la corte municipal no ordene o sugiera, de propia iniciativa, una enmienda a las declaraciones juradas defectuosas.

Debe confirmarse la sentencia apelada.